
	
		I
		112th CONGRESS
		1st Session
		H. R. 587
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Grijalva (for
			 himself and Mr. Markey) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on Agriculture and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Lands Corps Act of 1993 to expand the
		  authorization of the Secretaries of Agriculture, Commerce, and the Interior to
		  provide service opportunities for young Americans; help restore the Nation’s
		  natural, cultural, historic, archaeological, recreational and scenic resources;
		  train a new generation of public land managers and enthusiasts; and promote the
		  value of public service.
	
	
		1.Short titleThis Act may be cited as the
			 Public Lands Service Corps Act of
			 2011.
		2.ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Public Lands
			 Corps Act of 1993 (16 U.S.C. 1721 et seq.; title II of Public Law
			 91–378).
		3.Amendments to the
			 Public Lands Corps Act of 1993
			(a)Name and project
			 description changesThe Act is amended—
				(1)by striking
			 Public Lands Corps each place it appears and inserting
			 Public Lands Service Corps;
				(2)in the title heading, by striking
			 PUBLIC LANDS
			 CORPS and inserting PUBLIC LANDS SERVICE
			 CORPS;
				(3)in the section
			 204—
					(A)in the section
			 heading, by striking public
			 lands corps and inserting public lands service corps; and
					(B)in the heading of
			 subsection (a), by striking Public Lands Corps and inserting
			 Public Lands Service
			 Corps;
					(4)in the heading of
			 paragraph (2) of section 210(a), by striking Public lands corps and
			 inserting Public lands
			 service corps;
				(5)by striking
			 conservation center each place it appears and inserting
			 residential conservation center; and
				(6)by striking
			 appropriate conservation projects each place it appears (except
			 in paragraph (1) of section 204(e) as so redesignated) and inserting
			 appropriate natural and cultural resources conservation
			 projects.
				(b)FindingsSection
			 202(a) of the Act is amended as follows:
				(1)In paragraph (1),
			 by striking the natural and cultural and inserting
			 natural and cultural.
				(2)By redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (1) the following:
					
						(2)Participants in conservation corps receive
				meaningful training and their experience with such corps provides preparation
				for careers in public service.
						(3)Young men and
				women who participate in the rehabilitation and restoration of our Nation’s
				natural, cultural, historic, archaeological, recreational, and scenic treasures
				will gain an increased appreciation and understanding of our public lands and
				heritage, and of the value of public service, and are likely to become
				life-long advocates for those
				values.
						.
				(3)In paragraph (4)
			 (as so redesignated), by inserting , cultural, historic, archaeological,
			 recreational, and scenic after Many facilities and
			 natural.
				(4)By adding at the
			 end the following:
					
						(6)The work of
				conservation corps can benefit communities adjacent to public lands and
				facilities through renewed civic engagement and participation by corps
				participants and those they serve; improved student achievement; and
				restoration and rehabilitation of public
				assets.
						.
				(c)PurposeSection
			 202(b) of the Act is amended to read as follows:
				
					(b)PurposesThe purposes of this Act are to—
						(1)introduce young
				men and women to public service while furthering their understanding and
				appreciation of the Nation’s natural, cultural, historic, archaeological,
				recreational, and scenic resources;
						(2)facilitate
				training and recruitment opportunities in which service is credited as
				qualifying experience for careers in public land management;
						(3)instill in a new
				generation of young men and women from across the Nation, including those from
				diverse backgrounds, the desire to seek careers in natural and cultural
				resource stewardship and public service by allowing them to work directly with
				professionals in agencies responsible for the management of the Nation’s
				natural, cultural, historic, archaeological, recreational, and scenic
				resources;
						(4)perform, in a
				cost-effective manner, appropriate natural and cultural resources conservation
				projects where such projects are not being performed by existing
				employees;
						(5)assist governments
				and Indian tribes in performing research and public education tasks associated
				with natural and cultural resources;
						(6)expand educational
				opportunities by rewarding individuals who participate in national service with
				an increased ability to pursue higher education or job training; and
						(7)promote public
				understanding and appreciation of the individual missions and natural and
				cultural resources conservation work of the Federal agencies through training
				opportunities, community service and outreach, and other appropriate
				means.
						.
			(d)DefinitionsSection
			 203 of the Act is amended as follows:
				(1)By amending
			 paragraphs (1) and (2) to read as follows:
					
						(1)Appropriate
				natural and cultural resources conservation projectThe term
				appropriate natural and cultural resources conservation project
				means any project for the conservation, restoration, construction, or
				rehabilitation of natural, cultural, historic, archaeological, recreational, or
				scenic resources.
						(2)Corps and Public
				Lands Service CorpsThe terms Corps and Public
				Lands Service Corps mean the Public Lands Service Corps established
				under section 204 of this
				title.
						.
				(2)By striking
			 paragraphs (3) and (8).
				(3)By redesignating
			 paragraphs (4), (5), (6), (7), (9), (10), (11), (12), and (13) as paragraphs
			 (3) through (11), respectively.
				(4)By amending
			 paragraph (7) (as so redesignated) to read as follows:
					
						(7)Public
				landsThe term public lands means any lands or
				waters (or interest therein) owned or administered by the United States,
				including those areas of coastal and ocean waters, the Great Lakes and their
				connecting waters, and submerged lands over which the United States exercises
				jurisdiction, except that such term does not include any Indian
				lands.
						.
				(5)In paragraph (8)
			 (as so redesignated)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(D)makes available
				for audit for each fiscal year for which the qualified youth or conservation
				corps receives Federal funds under this Act, information pertaining to the
				expenditure of the funds, any matching funds, and participant
				demographics.
							.
					(6)In paragraph (10)
			 (as so redesignated)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(C)with respect to
				the National Marine Sanctuary System, coral reefs, and other coastal,
				estuarine, and marine habitats, and other lands and facilities administered by
				the National Oceanic and Atmospheric Administration, the Secretary of
				Commerce.
							.
					(7)By adding at the
			 end the following:
					
						(12)Residential
				conservation centersThe term residential conservation
				centers means the facilities authorized under section 205.
						(13)Consulting
				internThe term consulting intern means a consulting
				intern selected under section 206.
						(14)Public Lands
				Service Corps participantThe term Public Lands Service
				Corps participant, Corps participant or participant
				of the Corps means an individual who is enrolled in the Public Lands
				Service Corps pursuant to section
				204(b).
						.
				(e)Public lands
			 service corps programSection 204 of the Act is amended as
			 follows:
				(1)In subsection
			 (a)—
					(A)in the heading, by
			 adding at the end Program;
					(B)by striking
			 and the Department of Agriculture a and inserting , the
			 Department of Agriculture, and the Department of Commerce a service and
			 training program titled the; and
					(C)by adding at the
			 end the following: The Secretary of the Interior shall establish a
			 department-level office to coordinate Public Lands Service Corps activities
			 within the Department of the Interior. The Secretary of Agriculture shall
			 establish within the U.S. Forest Service an office to coordinate Public Lands
			 Service Corps activities within that agency. The Secretary of Commerce shall
			 establish within the National Oceanic and Atmospheric Administration an office
			 to coordinate Public Lands Service Corps activities within that agency. The
			 Secretary of each department shall designate a Public Lands Service Corps
			 coordinator for each agency within that department that administers Public
			 Lands Service Corps activities..
					(2)By amending
			 subsection (b) to read as follows:
					
						(b)ParticipantsThe Secretary may enroll in the Public
				Lands Service Corps individuals between the ages of 16 and 25, inclusive, who
				are either hired by an agency under the Secretary’s jurisdiction to perform
				work authorized under this Act or who are members of a qualified youth or
				conservation corps with which the Secretary has entered into a cooperative
				agreement to perform work authorized under this Act. The Secretary may also
				enroll resource assistants and consulting interns. All enrollees shall be
				considered Public Lands Service Corps participants, and may be enrolled for a
				term of up to 24 months of service, which may be served over more than two
				calendar years. The individuals may be enrolled without regard to the civil
				service and classification laws, rules, or regulations of the United States.
				The Secretary may establish a preference for the enrollment in the Corps of
				individuals who are economically, physically, or educationally
				disadvantaged.
						.
				(3)In subsection
			 (c)—
					(A)in paragraph (1)—
						(i)by
			 striking contracts and;
						(ii)by
			 inserting natural and cultural resources after
			 appropriate; and
						(iii)by
			 striking subsection (d) and inserting subsection
			 (e);
						(B)by redesignating
			 paragraph (2) as paragraph (3);
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)RecruitmentThe
				Secretary shall undertake, or enter into cooperative agreements to provide, a
				program to attract eligible youth to the Corps by publicizing Corps
				opportunities through high schools, colleges, employment centers, electronic
				media, and other appropriate institutions or
				means.
							;
				and
					(D)by amending
			 paragraph (3) (as so redesignated) to read as follows:
						
							(3)PreferenceFor purposes of entering into cooperative
				agreements under paragraph (1), the Secretary may give preference to qualified
				youth or conservation corps located in a specific area that have a substantial
				portion of members who are economically, physically, or educationally
				disadvantaged to carry out projects within the
				area.
							.
					(4)By redesignating
			 subsections (d) through (f) as subsections (e) through (g),
			 respectively.
				(5)By inserting after
			 subsection (c) the following:
					
						(d)TrainingThe
				Secretary shall establish a training program based at appropriate residential
				conservation centers or at other suitable regional Federal or other appropriate
				facilities or sites to provide training for Corps participants. The Secretary
				shall—
							(1)ensure that the duration and
				comprehensiveness of the training program shall be commensurate with the
				projects Corps participants are expected to undertake;
							(2)develop
				department-wide standards for the program that include training in—
								(A)resource
				stewardship;
								(B)ethics for those
				in public service;
								(C)principles of
				national service;
								(D)health and
				safety;
								(E)teamwork and
				leadership; and
								(F)interpersonal
				communications;
								(3)direct each participating agency to develop
				agency-specific training guidelines to ensure that Corps participants enrolled
				to undertake projects for that agency are appropriately informed about matters
				specific to that agency, including—
								(A)the history and
				organization of the agency;
								(B)the agency’s core
				values; and
								(C)any
				agency-specific standards for the management of natural, cultural, historic,
				archaeological, recreational, and scenic resources; and
								(4)take into account training already received
				by Corps participants enrolled from qualified youth or conservation corps,
				including in the matters outlined in paragraph
				(2).
							.
				(6)In subsection (e)
			 (as so redesignated)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking The Secretary may utilize the Corps or any qualified youth or
			 conservation corps to carry out appropriate and inserting The
			 Secretary may use Corps participants to carry out, under appropriate
			 supervision and training, appropriate natural and cultural resource;
			 and
						(ii)by striking
			 law on public lands. and inserting the
			 following:
							
								law. Such projects may include, but
			 are not limited to—(A)protection,
				restoration, or enhancement of ecosystem components to promote species
				recovery, improve biological diversity, enhance productivity and carbon
				sequestration, and enhance adaptability and resilience of public lands and
				resources in the face of climate change and other natural and human
				disturbances;
								(B)promoting the
				health of forests and public lands, refuges, and coastal and marine areas,
				including—
									(i)protection and
				restoration of watersheds and forest, riparian, estuarine, grassland, coral
				reef, intertidal, or other habitat;
									(ii)reduction of
				wildfire risk and mitigation of damage from insects, disease, and
				disasters;
									(iii)erosion
				control;
									(iv)control or
				removal of invasive, noxious, or non-native species; and
									(v)restoration of
				native species;
									(C)collection of
				biological, archaeological, and other scientific data, including monitoring of
				climatological information, species populations and movement, habitat status,
				and other factors;
								(D)assisting in
				historical and cultural research, archival and curatorial work, oral history
				projects, documentary photography, and activities that support the creation of
				public works of art related to public lands; and
								(E)construction,
				repair, rehabilitation, green building retrofitting, and maintenance of roads,
				trails, campgrounds, and other facilities, employee housing, cultural and
				historic sites and structures, and facilities that further the purposes of the
				Public Lands Service
				Corps.
								;
						(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)Visitor
				servicesThe Secretary may—
								(A)enter into or amend an existing cooperative
				agreement with a cooperating association, educational institute, friends group,
				or similar nonprofit partner organization for the purpose of providing training
				and work experience to Corps participants in areas including, but not limited
				to, sales, office work, accounting, and management provided that the work
				experience directly relates to the protection and management of the public
				lands; and
								(B)allow Corps participants to help promote
				visitor safety and enjoyment of public lands, and assist in the gathering of
				visitor use data.
								(3)InterpretationThe Secretary may assign Corps participants
				to provide interpretation or education services for the public under the
				appropriate direction and supervision of agency personnel, including—
								(A)providing
				orientation and information services to visitors, including services for
				non-English speaking visitors and visitors who use American Sign
				Language;
								(B)assisting agency
				personnel in the delivery of interpretive or educational programs, including
				outdoor learning and classroom learning;
								(C)presenting programs on Federal lands or at
				schools, after-school programs, and youth-serving community programs that
				relate the personal experience of the Corps participant for the purpose of
				promoting public awareness of the Corps, its role in public land management
				agencies, and its availability to potential participants; and
								(D)creating
				nonpersonal interpretive products, such as Web site content, Junior Ranger
				program books, printed handouts, and audiovisual
				programs.
								;
				and
					(D)in paragraph (4)
			 (as so redesignated), by striking Appropriate conservation
			 projects and inserting Appropriate natural and cultural
			 resources conservation projects.
					(7)In subsection (g) (as so redesignated), by
			 striking appropriate conservation project inserting
			 appropriate natural and cultural resources conservation
			 project.
				(8)By amending the
			 text of subsection (f)(2) (as so redesignated) to read as follows: will
			 instill in Corps participants a work ethic and a sense of public
			 service;.
				(9)In subsection (g)
			 (as so redesignated), by striking on eligible service
			 lands.
				(10)By adding at the
			 end the following:
					
						(h)Other
				participantsThe Secretary may allow volunteers from other
				programs administered or designated by the Secretary to participate as
				volunteers in projects carried out under this section on such terms as the
				Secretary considers
				appropriate.
						.
				(f)Residential
			 conservation centers and program supportSection 205 of the Act
			 is amended as follows:
				(1)In the section
			 heading, by striking Conservation and inserting
			 Residential
			 conservation.
				(2)In subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalThe Secretary may establish residential conservation
				centers for—
								(A)such housing, food
				service, medical care, transportation, and other services as the Secretary
				deems necessary for the Public Lands Service Corps; and
								(B)the conduct of
				appropriate residential conservation projects under this
				Act.
								;
					(B)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively;
					(C)in paragraph (2)
			 (as so redesignated)—
						(i)in
			 the text, by inserting residential before conservation
			 centers; and
						(ii)in
			 the heading, by inserting residential before conservation centers;
			 and
						(D)in paragraph (3)
			 (as so redesignated), by striking with a State or and inserting
			 a cooperative agreement with another Federal, State, or.
					(3)In subsection
			 (b)—
					(A)by striking
			 The Secretary and inserting the following:
						
							(1)The
				Secretary
							; and
				
					(B)by adding at the
			 end the following:
						
							(2)The Secretary may
				make arrangements with other Federal agencies, States, local governments, or
				private organizations to provide temporary housing as needed and
				available.
							(3)In project areas where Corps participants
				can reasonably be expected to reside at their own homes, the Secretary may fund
				or provide transportation to and from project
				sites.
							.
					(4)By redesignating
			 subsection (d) as subsection (g).
				(5)By inserting after
			 subsection (c) the following:
					
						(d)FacilitiesThe
				Secretary may, as an appropriate natural and cultural resources conservation
				project, direct Corps participants to aid in the rehabilitation or construction
				of residential conservation center facilities, including housing.
						(e)Green
				buildingsThe Secretary may seek the assistance of the Secretary
				of Energy in identifying and using solar and other green building technologies
				and modular housing designs that may be adapted for residential conservation
				center facilities, including—
							(1)designs from the
				Department of Energy’s Solar Decathlon competition; and
							(2)logistical
				support, assistance, and training from Solar Decathlon participants.
							(f)MentorsThe
				Secretary may recruit from programs, such as agency volunteer programs, and
				from agency retirees, veterans groups, military retirees, active duty
				personnel, and from appropriate youth-serving organizations, such adults as may
				be suitable and qualified to provide training, mentoring, and crew-leading
				services to Corps
				participants.
						.
				(6)In subsection (g)
			 (as so redesignated), by striking are appropriate to carry out this
			 title and inserting the Secretary determines to be necessary for
			 the residential conservation center.
				(g)Resource
			 assistants and consulting internsSection 206 of the Act is
			 amended as follows:
				(1)In the section
			 heading, by inserting and
			 consulting interns before the period.
				(2)In subsection (a),
			 by striking The Secretary is authorized to provide individual placements
			 of resource and inserting the
			 following:
					
						The Secretary is authorized, to
			 provide individual placements of the following:(1)Resource
						.
				(3)By inserting after
			 subsection (a)(1) (as so designated), the following:
					
						(2)Consulting interns
				with any Federal land, coastal, or ocean management agency under the
				jurisdiction of the Secretary to carry out management analysis activities on
				behalf of the agency. To be eligible for selection as a consulting intern, an
				individual must be a current enrollee and have completed at least one full year
				at a graduate or professional school that has been accredited by an accrediting
				body that has been recognized by the Secretary of Education. The Secretary may
				select consulting interns without regard to the civil service and
				classification laws, rules, or regulations of the United
				States.
						.
				(4)In subsection
			 (b)—
					(A)by inserting or consulting
			 interns before through private sources;
					(B)in the second
			 sentence, before the period, by inserting ; up to 15 percent may be
			 in-kind; and
					(C)by striking
			 Resource Assistants and inserting resource assistants or
			 consulting interns.
					(5)By adding at the
			 end the following:
					
						(c)Cost sharing
				requirementsAt the
				Secretary’s discretion, the requirements for cost sharing applicable to
				participating nonprofit organizations for the expenses of resource assistants
				and consulting interns under subsection (b) may be reduced to not less than 10
				percent.
						.
				(h)Technical
			 amendmentThe Act is amended by redesignating sections 207, 208,
			 209, 210, and 211 as sections 208, 209, 210, 211, and 212, respectively.
			(i)GuidanceThe
			 Act is amended by inserting after section 206 the following:
				
					207.GuidanceNot later than 18 months after funds are
				made available for this purpose, the Secretaries shall issue guidelines for the
				management of the Public Lands Service Corps programs for use by regional and
				State directors, and the supervisors of individual parks, forests, districts,
				sanctuaries, reserves, hatcheries, and
				refuges.
					.
			(j)Living
			 allowances and terms of serviceSection 208 of the Act (as so
			 redesignated) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Living
				allowancesThe Secretary
				shall provide each Corps participant with a living allowance in an amount
				established by the Secretary. The Secretary may—
							(1)apply a
				cost-of-living differential to such allowances; and
							(2)reimburse Corps
				participants for travel costs at the beginning and end of their term of service
				if the Secretary deems
				appropriate.
							;
				(2)by amending the
			 text of subsection (b) to read as follows: Each Corps participant shall
			 agree to participate in the Corps for such term of service as may be
			 established by the Secretary enrolling or selecting the
			 individual.;
				(3)in the heading of
			 subsection (c), by adding at the end Preference and Future Employment;
			 and
				(4)in subsection
			 (c)—
					(A)by amending
			 paragraphs (1) and (2) to read as follows:
						
							(1)grant to a
				participant of the Public Lands Service Corps credit for service time in the
				Corps to be used as qualifying experience toward future Federal hiring;
							(2)provide to a
				former participant of the Public Lands Service Corps noncompetitive hiring
				status for a period of not more than two years after the date on which the
				participant’s service with the Public Lands Service Corps is complete (not
				counting any time spent enrolled in an academic institution or trade school),
				if the candidate—
								(A)has served a
				minimum of 960 hours on an appropriate natural or cultural resource
				conservation project that included at least 120 hours through the Public Lands
				Service Corps; and
								(B)meets Office of
				Personnel Management qualification standards for the position to which the
				candidate is applying;
								;
				and
					(B)by adding at the
			 end the following:
						
							(3)develop a system
				to provide consideration for participants who cannot meet the requirements of
				paragraph (2);
							(4)provide to an
				individual who has successfully fulfilled the resource assistant program
				noncompetitive hiring status for a period of not more than two years after the
				date on which the individual has completed an undergraduate degree from an
				accredited institution;
							(5)provide to an
				individual who has successfully fulfilled the consulting internship program
				noncompetitive hiring status for a period of not more than two years after the
				date on which the individual has completed a graduate degree from an accredited
				institution; and
							(6)provide, or enter
				into cooperative agreements with qualified employment agencies to provide,
				alumni services such as job and education counseling, referrals, verification
				of service, communications, and other appropriate services to participants who
				have completed their Corps
				service.
							.
					(k)National service
			 educational awardsSection 209 of the Act (as so redesignated) is
			 amended—
				(1)in subsection (a),
			 by striking If a and all that follows through shall be
			 eligible and inserting If a Corps participant also serves in an
			 approved national service position designated under subtitle C of title I of
			 the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), the
			 Corps participant shall be eligible; and
				(2)in subsection (b),
			 by striking—
					(A)either
			 participants in the Corps or resource assistants and inserting
			 participants in the Corps; and
					(B)or a
			 resource assistant.
					(l)NondisplacementSection
			 210 of the Act (as so redesignated) is amended to read as follows:
				
					210.NondisplacementThe nondisplacement requirements of the
				National and Community Service Act of 1990 shall be applicable to all
				activities carried out by the Public Lands Service Corps
				participants.
					.
			(m)FundingSection
			 211 of the Act (as so redesignated) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 appropriate conservation project each place it appears and
			 inserting appropriate natural and cultural resources conservation
			 project; and
					(B)by adding at the
			 end the following: The Secretary may reduce to no less than 10 percent
			 the non-Federal costs of a project when the Secretary determines that it is
			 necessary to enable participation in the Public Lands Service Corps from a
			 greater range of organizations.; and
					(2)in subsection
			 (b)—
					(A)by inserting
			 program after Corps; and
					(B)by inserting , consulting
			 interns before and qualified youth.
					(n)Authorization of
			 appropriationsSection 212 of the Act (as so redesignated) is
			 amended—
				(1)in subsection (a),
			 by inserting to the Secretary after authorized to be
			 appropriated;
				(2)in subsection (a),
			 by striking to carry out the first place it appears and all that
			 follows through the period and inserting such sums as may be necessary
			 to carry out this title.;
				(3)by striking
			 subsection (b); and
				(4)by redesignating
			 subsection (c) as subsection (b).
				
